United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3626
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Jeremy Saul

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                           Submitted: October 16, 2017
                            Filed: November 16, 2017
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Appellant Jeremy Saul pled guilty to one count of being a felon in possession
of a firearm under 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court1 sentenced

      1
      The Honorable Leonard T. Strand, United States District Judge for the
Northern District of Iowa.
Saul to 51 months imprisonment, on the low end of the applicable guideline range of
51 to 63 months. Saul appeals, arguing the district court erred by imposing firearms
related guideline offense level enhancements under U.S.S.G. § 2K2.1(b)(4)(A) and
(b)(6)(B), and abused its discretion by not granting his motion for downward variance
and imposing a substantively unreasonable sentence. We affirm.

        "We review a district court's interpretation and application of the guidelines de
novo and its factual findings regarding enhancements for clear error." United States
v. Aguilar, 512 F.3d 485, 487 (8th Cir. 2008). We review the reasonableness of the
sentence for abuse of discretion. United States v. Linderman, 587 F.3d 896, 899 (8th
Cir. 2009). "A sentence falling within the applicable guideline range may be presumed
to be substantively reasonable." Id. at 901. "A sentence is substantively unreasonable
if the district court 'fails to consider a relevant factor that should have received significant
weight, gives significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.'"
United States v. Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (quoting United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007)).

       First, Saul challenges the two level enhancement for possessing a stolen gun
under § 2K2.1(b)(4)(A). At sentencing, Saul argued the government had not proven
that he knew the gun was stolen so the court should decline to apply a two level
enhancement. The district court did impose the enhancement which "applies
regardless of whether the defendant knew or had reason to believe that the firearm
was stolen . . . ." § 2K2.1, cmt. n. 8(B); see United States v. Bates, 584 F.3d 1105,
1108 (8th Cir. 2009). Since it is undisputed that the firearm in Saul's possession was
stolen, the district court did not clearly err in imposing a two level enhancement
under § 2K2.1(b)(4)(A).

      Second, Saul argues the government did not prove the firearm was possessed
or used "in connection with another felony offense." § 2K2.1(b)(6)(B). In light of

                                              -2-
our decision in United States v. Walker, 771 F.3d 449, 451–53 (8th Cir. 2014), it was
not clear error for the district court to find that Saul possessed the gun "in connection
with" the felony offense defined in Iowa Code § 724.4(1).

       Third, Saul claims that it was an abuse of discretion for the district court to
deny his motion for a downward variance and that his resulting sentence is
substantively unreasonable. Saul's motion was based on the same policy argument
as in his objection to the stolen firearm enhancement. It was not an abuse of
discretion to reject that argument. His motion was also based on mitigating factors
which the sentencing court considered when fashioning the sentence. See United
States v. Salazar-Aleman,741 F.3d 878, 881–82 (8th Cir. 2013) (concluding that
sentence was not substantively unreasonable when district court had acknowledged
mitigating evidence). After reviewing the district court record, we conclude the
district court did not abuse its discretion when it imposed a 51 month sentence.

      Because it was not clear error to impose the guideline enhancements and Saul's
sentence is not substantively unreasonable, we affirm.

                        ______________________________




                                          -3-